DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on 2/18/2022.  These drawings are acceptable.

Specification
Applicant’s amendments to the specification have overcome the previously cited objections and thus the objections are withdrawn.

Claim Interpretation
Applicant has amended claim 1 such that it no longer invokes 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b) and thus the rejections are withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the recitation “the rotating magnetron is connected to the DC power supply” is not sufficiently supported by the specification. The specification only recites a DC magnetron sputtering system on pg. 10-11, and Fig. 2 shows an unlabeled power supply connected to the target not the magnetron. This disclosure implies that there is a DC power supply but there is no clear support for a DC power supply connected to the rotating magnetron.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Demaray (US 6362097 B1) in view of Dew (NPL – “Theoretical and practical aspects of collimated sputtering”), Actor (US 6521106 B1), and Feldman (US 6132575 A).
Regarding claim 1, Demaray teaches a sputtering apparatus with a magnetron (col 4 line 45-60) comprising a chamber (see Fig. 2 – 10), a target (see Fig. 2 – 14), a substrate 16 held by a support 26 (Fig. 2), and a DC power supply 24 connected to a target mount 12 to generate a plasma for generating a sputtering action of the target toward the substrate (col 5 line 46-67, col 6 line 1-4; Fig. 2). Demaray also 
Demaray fails to explicitly teach that the ratio of a height of the cells to a width of the apertures is in the range of 0.2 to 0.6. However, one would have expected the use of any value within the Demaray range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values less than 1 or less than 0.5, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Demaray fails to explicitly teach an upper surface of the substrate support is positioned at a distance of 75 mm or less from a lower surface of the target. 
However, Dew (NPL), in the analogous art of collimated sputtering, teaches a sputtering system with a grid vane collimator (Fig. 1), wherein the target-substrate distance is 6 cm, or 60 mm (pg. 4860).
Demaray also teaches a sputtering system with a grid vane collimator (Fig. 3B – 30B), but is silent to the distance between the target and the substrate. Therefore, because Dew teaches that such substrate-target distances were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a target to substrate distance of 60 mm in the Demaray apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Furthermore, Demaray teaches 
The combination of Demaray and Dew fails to explicitly teach a rotating magnetron disposed on the chamber on an opposite side of the target from the substrate support, wherein the rotating magnetron is connected to the DC power supply. 
However, Actor (US 6521106 B1), in the analogous art of collimated sputtering, teaches a rotating closed loop magnet 47 (magnetron) adjacent to the second surface of the sputtering target 27 opposite to the substrate W and mounted on a shaft 48 which passes through the top of the chamber 17 (on the chamber) (col 5 line 53-67, claim 6; Fig. 1). Demaray also teaches that using a magnetron with collimated sputtering can improve uniformity of the deposited layer (col 4 line 45-60). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a rotating magnetron, as taught by Actor, with the Demaray apparatus to improve uniformity of the film.
The combination of Demaray, Dew, and Actor fails to explicitly teach that the DC power source is connected to a rotating magnetron. 
However, Feldman (US 6132575 A), in the analogous art of magnetron sputtering, teaches connecting a DC power source to a rotating magnetron (claim 10).
Because Feldman teaches that such rotating magnetrons were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect a DC power source to the rotating magnetron with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
claim 4, as described in the claim 1 rejection, the combination of Demaray, Dew, Actor, and Feldman teaches the substrate support is positioned at a distance of about 61 mm (in the range of 40 to 75 mm) from the lower surface of the target (Dew pg. 4860; Demaray col 9 line 9-17).
Regarding claim 5, the combination of Demaray, Dew, Actor, and Feldman teaches the shape of each of the apertures 32 may be hexagonal (Demaray col 7 line 38-47; Fig. 3B – 32B).
Regarding claim 6, the combination of Demaray, Dew, Actor, and Feldman teaches the collimator (grid) is grounded (Demaray col 8 line 33-46) and made of metals such as aluminum (electrically conductive) (Demaray col 7 line 22-35).
Regarding claim 7, the combination of Demaray, Dew, Actor, and Feldman teaches that aluminum nitride layers can be formed by collimated sputtering techniques according to the invention (Demaray col 14 line 3-13), which indicates an Al target used to form AlN by the invention’s reactive sputtering method (Demaray col 9 line 61-67, col 10 line 1-19).
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Demaray (US 6362097 B1) in view of Dew (NPL – “Theoretical and practical aspects of collimated sputtering”), Actor (US 6521106 B1), and Feldman (US 6132575 A), as applied to claim 1 above, and further in view of Krivokapic (US 5643428 A).
Regarding claim 3, the combination of Demaray, Dew, Actor, and Feldman fails to explicitly teach the height of each cell is 10 mm or less.
 However, Krivokapic (US 5643428 A), in the analogous art of collimated sputtering, teaches the height of each cell of the collimator is approximately 7 mm (10 mm or less) (col 6 line 22-35; Fig. 6 – d4, d5). Krivokapic and Demaray both teach collimators with grids that may be hexagonal and have aspect ratios (height/width) of less than 1 (Krivokapic col 6 line 22-35, Fig. 4 – 34, 36; Demaray col 7 line 38-47, col 8 line 33-46, Fig. 3B – 32B). Additionally, Demaray is silent to the height of each cell/vane. Therefore, because Krivokapic teaches that such collimator heights were operable, it would have been obvious to a .
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Demaray (US 6362097 B1) in view of Dew (NPL – “Theoretical and practical aspects of collimated sputtering”), Actor (US 6521106 B1), and Feldman (US 6132575 A), as applied to claim 1 above, and further in view of Li (US 20100206713 A1).
Regarding claim 8, the combination of Demaray, Dew, Actor, and Feldman fails to explicitly teach the substrate support is RF biased. 
However, Li (US 20100206713 A1), in the analogous art of collimated/grid sputtering, teaches a sputtering apparatus with a conductive grid (160, 161) similar to that of Demaray (Li para 0018; Fig. 1A-1B), wherein the substrate 140 and its support 142 may be biased with an RF voltage (power source 144) (para 0015; Fig. 1A). Because Li teaches that such RF biased substrate supports were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to RF bias the substrate support of Demaray with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Demaray (US 6362097 B1) in view of Dew (NPL – “Theoretical and practical aspects of collimated sputtering”), Actor (US 6521106 B1), and Feldman (US 6132575 A), as applied to claim 1 above, and further in view of Leiphart (US 5705042 A).
Regarding claim 21, the combination of Demaray, Dew, Actor, and Feldman fails to explicitly teach that the grid is disposed approximately halfway between an upper surface of the substrate support and a lower surface of the target. 
However, Leiphart, in the analogous art of collimated sputtering, teaches the collimator 20 is generally mounted approximately halfway between the target 40 and the wafer 50 (col 3 line 13-19; Fig. 3) and thus is approximately halfway between the lower surface of the target and the upper surface of the substrate support.
Because Leiphart teaches that such collimator arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to position the collimator of Demaray halfway between the target and substrate with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Krivokapic (US 5643428 A) in view of Li (US 20100206713 A1), Demaray (US 6362097 B1), Actor (US 6521106 B1), and Feldman (US 6132575 A).
claim 1, Krivokapic teaches a sputtering chamber containing a wafer (substrate 32) and target 30 (col 1 line 49-58; Fig. 4) with confinement magnets (magnetron) and a power source to produce the plasma containing accelerated argon ions to be used to bombard the target and deposit on the wafer (col 5 line 45-61). Krivokapic also teaches a collimator (34, 36) (grid) comprising walls that form cells with apertures (col 6 line 22-35; Fig. 4), wherein the apertures have heights of about 7 mm and widths of 10 mm (col 6 line 22-35; Fig. 6 – d4, d3, d4, d5), resulting in a ratio of height of the cells to width of the apertures of 0.7. Krivokapic also teaches the collimator 34 is positioned between the substrate 32 and the target 30 and substantially parallel to the target (Fig. 4) and the distance between the substrate and the target is between 50 mm and 100 mm (col 6 line 49-60).
Krivokapic teaches an aspect ratio of 0.7 (col 6 line 22-35) but fails to explicitly teach an aspect ratio from 0.2 to 0.6. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 0.7 is so close to the claimed range of 0.2 to 0.6 that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used an aspect ratio of 0.2 to 0.6 with a reasonable expectation of success and with predictable results.
Krivokapic fails to explicitly teach a substrate support.
 However, Li, in the analogous art of collimated/grid sputtering, teaches a sputtering apparatus with a conductive grid (160, 161) (collimator) (para 0018; Fig. 1A-1B), wherein the substrate is on a support (para 0015). Because Li teaches that such substrate supports were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the substrate of Krivokapic on a substrate support with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed 
Though Krivokapic fails to explicitly teach the distance between the substrate support and the target, Krivokapic teaches that the substrate has a thickness of 0.75 mm (col 5 line 21-44) and thus the distance between the substrate support and the target of Krivokapic in view of Li is between 50.75 mm and 100.75 mm. Though Krivokapic in view of Li does not explicitly teach a distance of 75 mm or less, one would have expected the use of any value within the Krivokapic range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within the range of 50.75 mm to 100.75 mm, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Additionally, the combination of Krivokapic and Li fails to explicitly teach the collimator (grid) is thermally conductive. However, Demaray, in the analogous art of collimated sputtering, teaches a collimator may be formed from a metal such as aluminum or copper (thermally conductive) (col 7 line 27-31). Krivokapic is silent to the material used for its collimator. Because Demaray teaches that such collimator materials were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a metal (thermally conductive) collimator in the Krivokapic apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

However, Actor (US 6521106 B1), in the analogous art of collimated sputtering, teaches a rotating closed loop magnet 47 (magnetron) adjacent to the second surface of the sputtering target 27 opposite to the substrate W and mounted on a shaft 48 which passes through the top of the chamber 17 (on the chamber) (col 5 line 53-67, claim 6; Fig. 1). Krivokapic also teaches that confinement magnets (magnetron) may be used to increase ion bombardment of the target. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a rotating magnetron, as taught by Actor, with the Krivokapic apparatus to improve ion bombardment of the target.
The combination of Krivokapic, Li, Demaray, and Actor fails to explicitly teach that a DC power source is connected to the rotating magnetron.
 However, Feldman (US 6132575 A), in the analogous art of magnetron sputtering, teaches connecting a DC power source to a rotating magnetron (claim 10).
Because Feldman teaches that such rotating magnetrons were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect a DC power source to the rotating magnetron with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
claim 3, the combination of Krivokapic, Li, Demaray, Actor, and Feldman teaches the height of each cell of the collimator is approximately 7 mm (10 mm or less) (Krivokapic col 6 line 22-35; Fig. 6 – d4, d5).
Regarding claim 4, as described in the claim 1 rejection, the combination of Krivokapic, Li, Demaray, Actor, and Feldman teaches a distance between the substrate support and the target is between 50.75 mm and 100.75 mm (Krivokapic col 5 line 21-44, col 6 line 49-60). Though the previous combination does not explicitly teach a distance of 40 to 75 mm, one would have expected the use of any value within the Krivokapic range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within the range of 50.75 mm to 100.75 mm, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 5, the combination of Krivokapic, Li, Demaray, Actor, and Feldman teaches the shape of each of the apertures is hexagonal (Krivokapic col 6 line 22-35; Fig. 4 – 34, 36).
Regarding claim 6, as described in the claim 1 rejection, the combination of Krivokapic, Li, Demaray, Actor, and Feldman teaches the collimator is made of aluminum (electrically conductive) (Demaray col 7 line 27-31). The previous combination fails to explicitly teach the grid is grounded. However, Demaray teaches the collimator (grid) is grounded (col 8 line 33-46) to isolate the substrate from the charged plasma particles which may damage the substrate (col 4 line 3-9, col 8 line 33-46). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to ground the collimator of Krivokapic in order to prevent damage to the substrate caused by charged plasma particles.
Regarding claim 7, the combination of Krivokapic, Li, Demaray, Actor, and Feldman teaches the target is made of a material such as aluminum or titanium (Krivokapic col 1 line 59-63).
claim 8, the previous combination of Krivokapic, Li, Demaray, Actor, and Feldman fails to explicitly teach the substrate support is RF biased. However, Li teaches a sputtering apparatus with a conductive grid (para 0018; Fig. 1A-1B – 160, 161), wherein the substrate 140 and its support 142 may be biased with an RF voltage (power source 144) (para 0015; Fig. 1A). Because Li teaches that such RF biased substrate supports were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to RF bias the substrate support of Krivokapic in view of Li with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Krivokapic (US 5643428 A) in view of Li (US 20100206713 A1), Demaray (US 6362097 B1), Actor (US 6521106 B1), and Feldman (US 6132575 A), as applied to claim 1 above, and further in view of Leiphart (US 5705042 A).
Regarding claim 21, the combination of Krivokapic, Li, Demaray, Actor, and Feldman fails to explicitly teach that the grid is disposed approximately halfway between an upper surface of the substrate support and a lower surface of the target. However, Leiphart, in the analogous art of collimated sputtering, teaches the collimator 20 is generally mounted approximately halfway between the target 40 and the wafer 50 (col 3 line 13-19; Fig. 3) and thus is approximately halfway between the lower surface of the target and the upper surface of the substrate support.
Because Leiphart teaches that such collimator arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to position the collimator of Krivokapic halfway between the target and substrate with a . 

Response to Arguments
Applicant’s arguments, see pg. 9, filed 2/18/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Actor (US 6521106 B1), Feldman (US 6132575 A), and Leiphart (US 5705042 A).
 Amended claim 1 requires a rotating magnetron connected to a DC power source, which is not explicitly taught by Demaray, Dew, Li, or Krivokapic. However, Actor teaches a rotating magnetron in a collimated sputtering system. Additionally, Feldman teaches a rotating magnetron connected to a DC power source.
Regarding new claim 21, Leiphart teaches the collimator may be positioned halfway between the target and substrate.
Applicant argues that Demaray fails to teach the narrower aspect ratio range of 0.2 to 0.6. This argument is not persuasive because Demaray teaches an aspect ratio of less than 1 or less than 0.5, which overlaps with the claimed range and thus the claimed range is obvious absent showing of criticality. See MPEP 2144.05(I).
Applicant also argues that Krivokapic does not teach the claimed aspect ratio range of 0.2 to 0.6. Though Krivokapic teaches an aspect ratio of 0.7, which does not overlap with the claimed range, the value of 0.7 is so close to the claimed range of 0.2 to 0.6 that, absent any showing of 
Additionally, the applicant argues that the preferred aspect ratio range is critical. This argument is not persuasive because the applicant has not sufficiently shown that the range of 0.2 to 0.6 provides unexpectedly better results when compared to values outside the range (i.e. 0.1 or 0.7). The fact that the aspect ratio of the grid affects the wafer stress range of the deposited film does not indicate that the preferred range of 0.2 to 0.6 produces unexpected results when compared to other values within the broader range of “less than 1.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797